DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the Request for Continued Examination filed 7/29/2021. Claims 31, 34, and 36-42 are currently pending. The cancellation of claims 20-30, 32, 33, and 35 is acknowledged. Claims 1-19 have been previously cancelled. Claims 40-42 are newly added. Claims 31, 34, and 36-38 have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 34, and 36-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 40, the limitations “in particular for packaging food portions,” “in particular of a bottom film,” “in particular of a top film,” “the first and/or second drive motor in particular being a servomotor or servomotors,” and “namely to determine the diameter of the second supply roll” are indefinite because it is not clear if the elements following the phrase “in particular” or “namely” are elements of the claimed invention. In order to further prosecution, the elements following the phrase “in particular” or “namely” have been interpreted to not be elements of the claimed invention. Claim 31 is rejected based on its dependency from claim 40.
	Regarding claim 41, the limitations “in particular for packaging food portions,” “in particular of a bottom film,” “in particular of a top film,” “the first and/or second drive motor in particular being a servomotor or servomotors,” and “namely to determine the diameter of the second supply roll” are indefinite because it is not clear if the elements following the phrase “in particular” or “namely” are elements of the claimed invention. In order to further prosecution, the elements following the phrase “in particular” or “namely” have been interpreted to not be elements of the claimed invention. Claim 34 is rejected based on its dependency from claim 41.

	Regarding claim 41, the limitation “detecting at least one movement parameter of a rotational movement of the second supply roll which is thereby produced” is vague and indefinite because it is not clear how detecting a movement parameter of a rotational movement of the second supply roll is capable of rotating the second supply roll. The supply roll must first be rotated before a movement parameter can be detected. In order to further prosecution, the limitation has been interpreted to recite “detecting at least one movement parameter of a rotational movement of the second supply roll.”
Regarding claim 42, the limitations “in particular for packaging food portions,” “in particular of a bottom film,” “in particular of a top film,” “the first and/or second drive motor in particular being a servomotor or servomotors,” and “namely to determine the diameter of the second supply roll” are indefinite because it is not clear if the elements following the phrase “in particular” or “namely” are elements of the claimed invention. In order to further prosecution, the elements following the phrase “in particular” or “namely” have been interpreted to not be elements of the claimed invention. Claims 36-39 are rejected based on their dependency from claim 42.
	Regarding claim 42, the limitation “a first supply roll” in line 13 is vague and indefinite because it is not clear if the limitation is referring to the first supply roll recited in line 6 or a 
	Regarding claim 42, the limitation “detecting at least one movement parameter of a rotational movement of the first supply roll which is thereby produced” is vague and indefinite because it is not clear how detecting a movement parameter of a rotational movement of the first supply roll is capable of rotating the first supply roll. The supply roll must first be rotated before a movement parameter can be detected. In order to further prosecution, the limitation has been interpreted to recite “detecting at least one movement parameter of a rotational movement of the first supply roll.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Buchko (US 5170611) in view of Ross (US 4868759).
Regarding claim 40, Buchko discloses a method of operating a packaging apparatus (10 – Fig. 1) for packaging objects having a conveying device (88a,b – Fig. 6) for transporting a continuous web of a first packaging material (14 – Fig. 1) in a transport direction (from right to left in Fig. 1); and having a feed device (204 – Fig. 2) for feeding a continuous web of a second packaging material (the packaging material of 24 – Fig. 1) in the transport direction; wherein the conveying device comprises a first reception shaft (42 – Fig. 1) for receiving a first supply roll (16 – Fig. 1) of the first packaging material and the feed device comprises a second reception shaft (196 – Fig. 1) for receiving a second supply roll (24 – Fig. 1) of the second packaging material; wherein the first reception shaft is driven by means of a first drive motor (44 – Fig. 2) to carry out a rotational movement; and/or wherein the second reception shaft is driven by means of a second drive motor (col. 9, lines 15-18 in view of col. 3, lines 58-65 and the unlabeled motor of 204 depicted in Fig. 2) to carry out rotational movement, wherein the following steps are carried out: operating the first or second drive motor using at least one predetermined operating parameter to produce a rotational movement of the respective supply roll (col. 9, lines 15-18 in view of col. 4, lines 13-15) and detecting at least one movement parameter of the produced rotational movement of the respective supply roll (col. 9, lines 18-25 in view of col. 4, line 49 – col. 5, line 3).
However, Buchko does not expressly disclose that a state parameter is determined.
Ross teaches a method of operating a packaging apparatus wherein the following steps are carried out to determine a state parameter (is the drive of the reception shaft moving at the required speed, col. 4, lines 3-5) of a supply roll arranged on a reception shaft (16 – Fig. 1): operating a drive motor using a predefined operating parameter to produce a rotational movement of the supply roll (col. 2, lines 29-40); detecting at least one movement parameter of the produced rotational movement of the supply roll (col. 2, lines 16-25 and 57-59); and determining the state parameter on the basis of the operating parameter and of the movement parameter (col. 3, line 57 – col. 4, line 10) in order to ensure that the reception shaft will let off the appropriate amount of film (col. 4, lines 7-10). One of ordinary skill in the art, upon reading the teaching of Ross, would have immediately recognized that the supply roll and reception shaft of Ross is analogous to the second supply roll and second reception shaft of Buchko.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the method of Buchko to comprise the steps of determining a state parameter as taught by Ross in order to ensure that the second reception shaft will let off the appropriate amount of second packaging material.

	Regarding claim 31, Buchko, as modified by Ross, further teaches a movement parameter (the indexing operation, col. 4, line 49 – col. 5, line 3, Buchko) of the conveying unit is detected and the first drive motor is operated in dependence on the detected parameter (col. 4, line 49 – col. 5, line 3, Buchko).

Claims 41 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Buchko (US 5170611) in view of Ross (US 4868759).
(10 – Fig. 1) for packaging objects having a conveying device (88a,b – Fig. 6) for transporting a continuous web of a first packaging material (14 – Fig. 1) in a transport direction (from right to left in Fig. 1); and having a feed device (204 – Fig. 2) for feeding a continuous web of a second packaging material (the packaging material of 24 – Fig. 1) in the transport direction; wherein the conveying device comprises a first reception shaft (42 – Fig. 1) for receiving a first supply roll (16 – Fig. 1) of the first packaging material and the feed device comprises a second reception shaft (196 – Fig. 1) for receiving a second supply roll (24 – Fig. 1) of the second packaging material; wherein the first reception shaft is driven by means of a first drive motor (44 – Fig. 2) to carry out a rotational movement; and/or wherein the second reception shaft is driven by means of a second drive motor (col. 9, lines 15-18 in view of col. 3, lines 58-65 and the unlabeled motor of 204 depicted in Fig. 2) to carry out rotational movement, wherein the following steps are carried out: coupling the webs of the first and second packaging materials (col. 9, lines 26-33); operating the conveying device using a predefined operating parameter to produce a movement of the web of the first packaging material (col. 4, lines 13-15) and detecting at least one movement parameter of the produced rotational movement of the second supply roll (col. 9, lines 18-25 in view of col. 4, line 49 – col. 5, line 3).
However, Buchko does not expressly disclose that a state parameter is determined.
Ross teaches a method of operating a packaging apparatus wherein the following steps are carried out to determine a state parameter (is the drive of the reception shaft moving at the required speed, col. 4, lines 3-5) of a supply roll arranged on a reception shaft (16 – Fig. 1): operating a conveying device using a predefined operating parameter to produce movement of (col. 2, lines 30-31); detecting at least one movement parameter of a rotational movement of the supply roll (col. 2, lines 16-25 and 57-59); and determining the state parameter on the basis of the produced movement of the article (col. 3, line 57 – col. 4, line 10) in order to ensure that the reception shaft will let off the appropriate amount of film (col. 4, lines 7-10). One of ordinary skill in the art, upon reading the teaching of Ross, would have immediately recognized that the conveying device, article, supply roll, and reception shaft of Ross is analogous to the conveying device, the web of the first packaging material, second supply roll and second reception shaft respectively of Buchko.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the method of Buchko to comprise the steps of determining a state parameter as taught by Ross in order to ensure that the second reception shaft will let off the appropriate amount of second packaging material.

Regarding claim 34, Buchko, as modified by Ross, further discloses that a transport of the web takes place in a clocked manner (col. 4, line 49 – col. 5, line 3, Buchko).

Claims 42 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Buchko (US 5170611) in view of Ross (US 4868759).
Regarding claim 40, Buchko discloses a method of operating a packaging apparatus (10 – Fig. 1) for packaging objects having a conveying device (88a,b – Fig. 6) for transporting a continuous web of a first packaging material (14 – Fig. 1) in a transport direction (from right to left in Fig. 1); and having a feed device (204 – Fig. 2) for feeding a continuous web of a second (the packaging material of 24 – Fig. 1) in the transport direction; wherein the conveying device comprises a first reception shaft (42 – Fig. 1) for receiving a first supply roll (16 – Fig. 1) of the first packaging material and the feed device comprises a second reception shaft (196 – Fig. 1) for receiving a second supply roll (24 – Fig. 1) of the second packaging material; wherein the first reception shaft is driven by means of a first drive motor (44 – Fig. 2) to carry out a rotational movement; and/or wherein the second reception shaft is driven by means of a second drive motor (col. 9, lines 15-18 in view of col. 3, lines 58-65 and the unlabeled motor of 204 depicted in Fig. 2) to carry out rotational movement, wherein the following steps are carried out: operating the conveying device using a predefined operating parameter to produce a movement of the web of the first packaging material (col. 4, lines 13-15) and detecting at least one movement parameter of the rotational movement of the first supply roll (col. 4, line 49 – col. 5, line 3).
However, Buchko does not expressly disclose that a state parameter is determined.
Ross teaches a method of operating a packaging apparatus wherein the following steps are carried out to determine a state parameter (is the drive of the reception shaft moving at the required speed, col. 4, lines 3-5) of a supply roll arranged on a reception shaft (16 – Fig. 1): operating a conveying device using a predefined operating parameter to produce movement of an article (col. 2, lines 30-31); detecting at least one movement parameter of rotational movement of the supply roll (col. 2, lines 16-25 and 57-59); and determining the state parameter on the basis of the produced movement of the article (col. 3, line 57 – col. 4, line 10) in order to ensure that the reception shaft will let off the appropriate amount of film (col. 4, lines 7-10). One of ordinary skill in the art, upon reading the teaching of Ross, would have 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the method of Buchko to comprise the steps of determining a state parameter as taught by Ross in order to ensure that the second reception shaft will let off the appropriate amount of second packaging material.

Buchko, as modified by Ross, further teaches:
	Claim 36, that the movement parameter is position data (col. 2, lines 20-24 and 31-37, Ross).

	Claim 37, that a rotational speed of the second supply roll is detected (col. 4, lines 18-20, Ross), with this detection taking place by means of at least one contactless sensor (col. 2, lines 20-24 and 31-37, Ross).

	Claims 38 and 39, that a movement speed of the web of the second packaging material is detected (via the speed of the second supply roll, col. 4, lines 18-20, Ross).

Response to Arguments
Applicant's arguments filed 7/6/2021 have been fully considered but they are not persuasive.

	Applicant argues that new claims 40-42 recite structural features and method steps not disclosed by any of the cited references.
	However, the examiner takes the position that Buchko, as modified by Ross, teaches each of the limitations of newly added claims 40-42 as set forth in the rejections of claims 40-42 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
9/9/2021